DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-6, 8-12, 14-18, 20-23
Withdrawn: 
NONE
Rejected:
1-6, 8-12, 14-18, 20-23
Amended: 
1-6, 10-12, 15-18
New: 
21-23
Independent:
1, 10, 15


Claim Interpretation
The response filed 3/23/21 clarifies that the term “about” used throughout the instant claims when referring to alloying/element/temperature ranges or property values, includes a variation up to 5% of the indicated value, as indicated in [22] of the specification as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Greven et al (US 10,323,304) in view of “Aluminum and Aluminum Alloys” p 201, 315-316, 718-719 and “Casting Design and Performance” p 1-9.
Greven teaches a method of casting an aluminum alloy comprising (in wt%):

cl. 1 (casting)
cl. 10 (gravity cast)
cl. 15 (low pressure die cast)

Greven
Si
4-7

>3.8-5.8
Fe
-0.15

<0.18
Mn
-0.5

<0.06
Cr
0.15-0.5

0.05-1.3
Mg
-0.8
0.1-0.6 (cl. 8, 20)
0.1-0.5 (cl. 9, 14)
0.1-0.6
Zn
-0.01

<0.006
Ti
0.05-0.15

<0.2
P
-0.003
-0.001 (cl. 9, 14)
(contaminants preferably <0.005%)
Sr
-0.015
0.01-0.015 (cl. 8, 20)
-0.005 (cl. 9, 14)
0.010-0.030


which overlaps the claimed ranges of Si, Fe, Mn, Cr, Mg, Zn, Ti, P, and Sr in independent claims 1, 10 and 15 and dependent claims 8, 9, 14 and 20. Concerning independent claims 1, 10, and 15, Greven teaches said alloy is cast by low pressure casting methods including gravity casting, and (low pressure) die casting (column 3 lines 28-32), followed by heat treating by solution heating at 530-550°C for 6-10 hrs (column 3 lines 46-47; which encompasses the amended solution treatment temperature and overlaps the instantly claimed time), quenching in air or water (column 3 lines 43-44), and artificially aging; which qualifies as a T6 heat treatment (see Greven at column 3, lines 43-56). One of skill in the art would reasonably expect Greven’s teaching of “casting by low pressure casting/gravity casting” to include the steps of pouring a melt (cl. 1, 10, 15), solidifying (cl. 1, 10, 15), flowing through a riser to the die (cl. 15) the 
          Greven does not specify a) casting/pouring at a molten temperature of about 715-730°C (amended claims 1, 10, 15) or b) water quenching with a (quenchant) temperature of about 70-90°C (amended claims 1, 10, 15).
Concerning a), “Casting Design and Performance” p. 9 teaches selecting the pouring temperature of a melt partly due to the thickness of the section to be poured; wherein higher pouring temperatures are needed for thin sections (see “Casting Design and Performance” under ‘Mold and Metal Temperature’ p 9). Further, “Aluminum and Aluminum Alloys” teaches substantially similar Al-Si alloy AA356 has a typical casting temperature of 675-790°C (p 719, under “Fabrication Characteristics”), and substantially similar Al-Si alloy AA355.0 has a casting temperature 675-790°C (p 718, under “Fabrication Characteristics”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have poured the Al-Si alloy of Greven at molten temperatures of ≥675°C, because “Aluminum and Aluminum Alloys” teaches substantially similar Al-Si alloys are molten/cast at said temperatures, and because “Casting Design and Performance” teaches higher pouring temperatures are needed for thin sections.
Concerning b), “Aluminum and Aluminum Alloys” pp. 315-316 teaches quenching aluminum foundry alloys in boiling water or a milder medium (wherein a milder medium than boiling water includes water at 70-90°C), in order to reduce quenching stresses in complex shapes (see in particular p 316 at “Quenchants”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have quenched the Al-
Concerning claims 5 and 6, as stated above, Greven teaches the claimed process steps.
Concerning claims 2-4, 11, 12, 16-18, Greven teaches a YS ranging 300-325 MPa, elongation A5 4-10% (column 4, lines 7-10), which meets the claimed minimum mechanical property requirements.
Concerning new claims 21-23, “Aluminum and Aluminum Alloys” p. 201 teaches it is conventional in the art of casting aluminum foundry alloys to remove hydrogen by degassing, wherein levels of hydrogen <0.2 cc/100 g can be achieved through purge gasses (p. 201, Fig. 5). It would have been obvious to one of ordinary skill in the art to have degassed the Al-Si melt of Greven, and thereby removed hydrogen to <0.2 cc/100 g in order to minimize hydrogen related defects (“Aluminum and Aluminum Alloys” p 201).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-12, 14-18, 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,612,116 in view of “Aluminum and Aluminum Alloys” p 201, 718-719 and “Casting Design and Performance” p 1-9.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of US’116 defines a process of low pressure die casting or squeeze casting an Al-Si-Mg-Cr alloy comprising: 6-11% Si, 0.1-0.5% Cr, 0.1-0.5% Mg, 0.01-0.1% Ti, 0-0.5% Fe, 0.15-0.5% Mn, 0.01-0.015% Sr, <0.01% Zn, <0.003% P, balance aluminum, which meets the claimed casting steps and overlaps the claimed alloying ranges.  Claims 1-3 of US’116 further recite solution heating at 510-570°C, quenching to 50-90°C, and artificially aging 140-175°C, which qualifies as a T6 heat treatment. The claims of US’116 do not specify casting/pouring at a molten temperature of about 715-730°C (amended claims 1, 10, 15).

Though the claims of US’116 do not mention the YS or elongation, because the claims of US’116 together with “Aluminum and Aluminum Alloys” and “Casting Design and Performance” teach a substantially identical process performed on an overlapping alloy, then the same properties (such as YS and elongation) are expected for the alloy made in the process recited in the claims of US’116 together with “Aluminum and Aluminum Alloys” and “Casting Design and Performance”, as in the instant invention.

Response to Amendment/Arguments
In the response filed on 3/23/21, applicant amended claims 1-6, 10-12, 15-18, and added new claims 21-23. The examiner agrees that no new matter has been added.
The examiner agrees that the 112(b) rejections have been overcome, see “Claim Interpretation” section above for interpretation of relative term “about”.
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest the amended features of casting the aluminum alloy at about 715-730°C, or water quenching with a quenchant at about 70°C to 90°C has not been found persuasive. As set forth supra, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have poured the Al-Si alloy of Greven at molten temperatures of ≥675°C, because “Aluminum and Aluminum Alloys” teaches substantially similar Al- Si alloys are typically cast/molten at said temperatures, and because “Casting Design and Performance” teaches higher pouring temperatures are needed for thin sections. Concerning the quenchant temperature, as stated supra, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have quenched the Al-Si foundry alloy of Greven in water at 70-90°C, because “Aluminum and Aluminum Alloys” teaches quenching in mild mediums reduces quenching stresses (p 316).  In other words, the newly applied prior art herein indicates that the limitations added by amendment to the instant claims would have been obvious at the time of filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                      
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/8/21